Case 2:20-mj-01726 Document 1 Filed on 09/30/20 in TXSD_ Page 1 of 2

AO 91 (Rev Hi/t1) Crimmal Complaint

 

 

 

 

 

Leaenioatinreonmriie ee aninnts etre coos
UNITED STATES DISTRICT COURT United States Courts
Southern, District of Texas
for the FILED
Southern District of Texas SEP 3.0 2020
United States of America David J. Bradley, Clerk of Court
Vv.
Brian Karl GREEN CaseNo AL O-| 16M
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 29, 2020 in the county of Nueces in the
Southem — District of Texas , the defendant(s) violated:
Code Seetion Offense Description
16 U.S.C. § 922(9}(1) Felon in Possesion of a Firearm.

This criminal complaint is based on these facts:

See Attachment A

 

@ Continued on the attached sheet. e-—-
Sonee | <b s——

Complainant's signature

Lance Rathke, Task Force Officer
Submitted by reliable electronic means, sworn to, signature Printed name and title

attested telephonically per Fed.R.Crim.P. 4.1, and probable (4

cause found:
“Tudad' ‘S —

 

Date: Sy 7 Ss C AOAC

City and state: _ Corpus Christi, Texas Jason 8. Libby, United Sfates Ziman Judge

oo — Printed name and title

 
Case 2:20-mj-01726 Document 1 Filed on 09/30/20 in TXSD_ Page 2 of 2

GREEN, Brian Kar!

ATTACHMENT “A”

On September 29, 2020 agents executed a federal search warrant in Corpus Christi, Texas.
During the execution of the warrant, Brian Karl GREEN was found in a room located within the
building being searched. During a search of the room where GREEN was located, a Smith and
Wesson .380 handgun was recovered. A records check on GREEN confirmed that GREEN is a
convicted felon. Specifically, Green was convicted of Assault (Family Violence) in violation of
Texas Penal Code 22.01(b)(2)(B) on July 9, 2015 and sentenced to seven (7) years
confinement.

During a post Miranda interview of GREEN, GREEN stated that the handgun belonged to
him.

HSI TFO Rathke contacted ATF Special Agent, Dave Morris, who confirmed that the
handgun was manufactured outside the state of Texas after 1898.

On September 29, 2020, AUSA Dennis Robinson was contacted based upon the above
facts and accepted prosecution of Brian Karl GREEN for violations of 18 United States Code
922(g)(1), Felon in Possession of a firearm.

hows (=

Lance Rathke, Task Force Officer
Homeland Security Investigations

Submitted by reliable electronic means, sworn to,

signature attested telephonically per Fed.R.Crim.P. 4.1, and probable cause found:

 

ype on mn B. “Libby
Yee States Magistrate a
